The defense alleges, inter alia, that prior to the commencement of the action, plaintiff gave notice to appellant and to the Industrial Commissioner of the alleged injury, in accordance with the provisions of the Workmen’s Compensation, Law (Cons. Laws, eh. 67), and thereafter presented his claim for compensation under that law. The proof adduced in support of the motion for summary judgment establishes this allegation and the fact that appellant had procured compensation coverage. The plaintiff elected his remedy by applying for an award, despite failure on the part of the appellant to show compliance with section 51 of the Workmen’s Compensation Law as to posting notices. Hagarty, Carswell, Adel, Taylor and Close, JJ., concur.